Citation Nr: 0430302	
Decision Date: 11/15/04    Archive Date: 11/29/04

DOCKET NO.  95-09 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Oklahoma Department on 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from June 1960 to March 1964.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1994 rating decision by the RO 
which denied the veteran's claim for service connection for a 
back disability, finding that an injury to the back sustained 
by the veteran in service had healed without residuals and 
that a post service job injury in 1977 was not related to the 
injury in service.  

The veteran testified at a personal hearing before a Hearing 
Officer at the RO in July 1995.  Then, the veteran testified 
at a Travel Board hearing in May 1997 in connection with his 
appeal.  Transcripts of the veteran's testimony have been 
associated with the claims file.  

By a decision in June 1997, the Board denied service 
connection for a low back disability on the basis that the 
claim was not well grounded.

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  By a 
memorandum decision of February 1999, the Court held that the 
Board's June 1997 finding that the claim was not well 
grounded was incorrect as a matter of law and vacated the 
decision for further adjudication.  

In April 2000 and April 2001, the Board remanded the case to 
the RO for additional evidentiary development required to 
satisfy the statutory duty to assist and for readjudication 
in light thereof.  Pursuant to the remands, the RO conducted 
a field examination which entailed a visit to the veteran's 
home by a VA field examiner to obtain additional information 
and authorization to obtain documentation from private 
medical providers.  Attempts to obtain additional 
documentation were ultimately unsuccessful.  In view of the 
inability to obtain additional medical evidence, the RO 
determined that an orthopedic examination requested by the 
Board to obtain an opinion concerning any etiological 
relationship between current low back disability and service 
could not be conducted without adequate documentation.  The 
RO continued the prior denial of the claim and returned the 
case to the Board.  

Pursuant to authority granted by newly promulgated VA 
regulations, the Board undertook additional evidentiary 
development before adjudicating the issue on appeal.  See 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2)).

As a result, the veteran was afforded a VA examination in 
December 2002.  However, 38 C.F.R. § 19.9(a)(2) was 
invalidated by the United States Court of Appeals for the 
Federal Circuit (hereinafter, "the Federal Circuit").  See 
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).  

Therefore, in August 2003 this case was remanded by the Board 
to the RO for initial consideration of the additional 
evidence since the veteran did not submit a statement waiving 
initial consideration by the Agency of Original Jurisdiction.  
In addition, the RO was instructed to ensure that the 
notification and development required by the Veterans Claims 
Assistance Act of 2000 (VCAA) were performed in full.

In an April 2004 Supplemental Statement of the Case, the RO 
most recently affirmed the determination previously entered.

The case has been returned to the Board for further appellate 
review.


FINDING OF FACT

The record does not contain competent medical evidence that 
the veteran's currently diagnosed back disability is related 
to his military service.  




CONCLUSION OF LAW

Residuals of a low back injury, to include degenerative disc 
disease of the lumbar spine, status post diskectomy with 
fusion, were not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matter - Duty to Notify and Assist

The veteran filed his initial claim of service connection in 
June 1994.  In an October 1994 rating decision, service 
connection was denied for a low back disability.  The veteran 
timely appealed that determination.  In November 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  Among other things, this law redefines 
the obligations of VA with respect to notice and the duty to 
assist.  Since that time, the Court has held expressly that 
the revised notice provisions enacted by section 3 of the 
VCAA and found at 38 U.S.C.A. § 5103(a) (West 2002) apply to 
cases pending before VA at the time of the VCAA's enactment.  
Pelegrini v. Principi, 17 Vet. App. 412 (2004).  

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  
38 C.F.R. § 3.159 (2003); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In general, the VCAA provides that VA 
will make reasonable efforts to help the veteran obtain 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  VA's duty includes making 
efforts to obtain his service medical records, if relevant to 
the claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for compensation benefits, the duty to assist includes 
providing a VA medical examination or obtaining a medical 
opinion if VA determines that such an examination or opinion 
is necessary to make a decision on the claim.  38 C.F.R. § 
3.159 (2003).  

In this case, the veteran did not initially respond to 
multiple requests for additional information and records.  As 
such, and per the instruction in the April 2001 remand, the 
veteran was afforded a field examination at his home for the 
explicit purpose of obtaining signed release forms to obtain 
additional medical records and any other additional evidence 
pertinent to his claim of service connection for a low back 
disability.  

The case was remanded by the Board in August 2003 to afford 
the RO another opportunity to fully comply with the duty to 
notify and assist requirements set forth in the VCAA.  As 
such, in a letter dated in April 2004, the Appeals Management 
Center (AMC) notified the veteran of the VCAA and indicated 
that the veteran should tell the RO about any additional 
information or evidence, VA or non VA, that he wanted the RO 
to obtain.  In addition, the veteran was requested to 
complete and return release authorization forms so that VA 
could request any identified medical records from his private 
physicians.  The veteran was also notified that he should 
identify all VA facilities wherein he received treatment, 
including dates of treatment in order for the RO to obtain 
any such records.  To substantiate his claim of service 
connection, the veteran was informed that the evidence must 
show that there is a current disability shown by medical 
evidence that is linked to disease or injury incurred during 
service.  

Notwithstanding the April 2004 letter, the RO notified the 
veteran in the October 1994, December 1995 and January 1996 
rating decisions, the January 1995 Statement of the Case 
(SOC), and the January 1996, October 2000, April 2002, 
February 2004 and April 2004 Supplemental Statements of the 
Case (SSOC's), of what evidence was necessary to substantiate 
the veteran's claim for service connection.  

In light of the above, the Board finds that VA has provided 
adequate and proper notice to the veteran as set forth in the 
VCAA and interpreted by the Court in Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

With respect to VA's statutory duty to assist the veteran in 
the development of his claim, the RO provided him with VA 
examinations in September 1994 and December 2002.  

It is also noted that a recent case of the Court held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  However, in the present case, the 
appellant's claim of entitlement to service connection for a 
low back disability was initially denied prior to the 
enactment of the VCAA.  

Nevertheless, the Court in Pelegrini II noted that such 
requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini II specifically noted that there was 
no requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  

Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in April 2004 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of his case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  See VAOPGCPREC 
01-04.  As discussed above, the Board has found that the 
appellant was provided every opportunity to identify and 
submit evidence in support of his claim.  

In the April 2004 letter, the AMC asked the veteran to 
identify any additional information or evidence that he 
thought would support his claim, to identify evidence he 
wanted VA to try to get and asked him to send VA the 
information describing additional evidence or the evidence 
itself.  This language adequately asked the veteran to 
provide any evidence in his possession that pertains to the 
claim, as directed in Pelegrini.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  

Based on the foregoing, the Board concludes that the veteran 
has received adequate notice, that relevant data has been 
obtained for determining the merits of the veteran's claim 
and that no further assistance that might substantiate the 
claim is required.  

II.  Factual Background

The veteran contends that service connection is warranted for 
his low back disability.  He asserts that he injured his back 
while in service and received subsequent treatment on 
numerous occasions for his back while in service.  He further 
asserts that his back injury in service was a contributing 
factor that led to his current back disability.

The service medical records reflect that the veteran was seen 
for muscle strain of the back in January 1962.  In March 
1962, he was seen for mild dorsal backache, noted to be 
probably postural.  It was noted that he slipped on ice in 
September 1961 and fell on his back.  Two months later he 
began having aching in his back.  X-ray examinations of the 
dorsal and lumbar spine were not remarkable.  He was seen 
again in May 1962 for backache.  The impression was mild 
lumbosacral strain.  An x-ray examination report dated in 
September 1962 shows that the veteran had a moderate increase 
lumbosacral angle with compensatory lumbar lordosis, and an 
otherwise essentially normal lumbosacral vertebral column.  
On examination for separation from service, the veteran's 
spine was found to be normal.

Private hospitalization records dated from September 1992 to 
November 1992 disclose that the veteran was admitted for low 
back pain with radiation.  The veteran reported that in 
February 1977 he injured his lower back at work and underwent 
a lumbar laminectomy and diskectomy, without relief from the 
surgery.  One year later, he underwent another diskectomy and 
fusion.  He continued to experience pain in the lower back 
with radiation and numbness in the toes.  The final diagnoses 
were postoperative lumbar laminectomy, diskectomy and limited 
fusion with resultant peridural fibroses, as well as probable 
failed back syndrome.  Findings on electromyograph (EMG) 
studies in November 1992, March 1993, and July 1993 were 
consistent with mild chronic neurogenic process affecting L5 
and S1 distribution, bilaterally.

Treatment records from the veteran's private doctor, dated 
from November 1992 to May 1994 show that the veteran was seen 
for back and leg pain.  The diagnoses were post operative 
nerve root fibrosis and possible fusion breakdown.

A VA examination report dated in September 1994 reflects that 
the veteran complained of lower back pain which radiated 
toward both legs.  He was found to have limited mobility of 
his lower back and was unable to walk for more than a few 
meters.  The diagnosis was lumbar disc herniation with pain.

At a July 1995 personal hearing before a Hearing Officer at 
the RO, the veteran testified that he was treated on numerous 
occasions in service for complaints of back pain and 
diagnoses of muscle strain and lumbosacral strain were made.  
He further testified that his back injury in service did not 
resolve with treatment.  He believed that the injury he had 
in 1977 was an aggravation of his in-service back injury.  
The veteran noted that he had a disc type rupture while 
working on an assembly line.  He further noted that he got a 
small settlement from a worker's compensation claim.  He 
stated that he saw a chiropractor about a month after his 
separation from service and received treatment for about 6 
weeks.  Since service, he had had problems lifting heavy 
objects and had had extreme pain radiating down the 
extremities.  His wife testified that she met the veteran in 
1967 and, since that time, he had severe pain in his back.  

In a letter from the veteran's mother received in July 1995, 
she stated that the veteran's back hurt him when he returned 
from service.

The veteran's private doctor, in a statement dated in May 
1995, stated that he had seen the veteran since October 1992, 
when he saw the veteran because of an increase in pain 
following a fall on ice in January 1991.  In discussing the 
veteran's history, the private doctor learned about the 
veteran's in-service injury and his 1977 work related injury.  
It was the private doctor's opinion that all of the injuries 
had been accumulative as to the veteran's present condition.  
The private doctor stated that: "his first fall in 1960 
possibly could have triggered off problems with his back 
leading to further injury problems at later falls."  The 
diagnoses were failed back syndrome, postoperative nerve root 
fibrosis with residual radicular syndrome, and chronic 
intractable pain.

In a note dated in October 1995, another private doctor 
stated that the veteran was treated for back pain from 1968 
to 1972.  The veteran's brother, in a statement dated in May 
1997, stated that the veteran had had problems with his back 
since he came home from service.

At a May 1997 Travel Board hearing, the veteran testified 
that, since his separation from service, his back had ached 
constantly.  He had had similar symptomatology since service.  
Most of his relief came from medication.  He now wore a TENS 
unit and a brace.  He stated that the scar tissue had grown 
over the L4 nerve canal and blocked it off so that he had 
pain down his left leg and into his foot.

In a June 1997 decision, the Board denied the veteran's claim 
of service connection for a low back disorder based on a 
finding that the veteran did not submit a well-grounded 
claim.  

As noted herein above, the Court issued a Memorandum Decision 
in February 1999 which vacated the Board's June 1997 
decision.  The case was thereafter remanded to the Board for 
readjudication.

The Board remanded the case back to the RO in April 2000 and 
April 2001 for additional development of the record.  In 
particular, the RO was requested to obtain additional private 
treatment records identified by the veteran, records 
pertaining to a claim for Worker's Compensation, and to also 
afford the veteran a VA examination.  Attempts to obtain 
additional records were ultimately unsuccessful and the case 
was returned to the Board.  

Pursuant to development at the Board, the veteran was 
afforded a VA examination in December 2002, in an attempt to 
determine the likely etiology of the veteran's current back 
disability.  The veteran reported to the examiner that he 
injured his back during service when he slipped on ice.  He 
reported that he was treated in service and that he had 
trouble with his lower back since service.  The veteran 
indicated that he was treated by chiropractors and that he 
was treated in the 1960's and 1970's.  The veteran also 
reported that he injured his back at his civilian job in 1977 
and ultimately had surgery for a ruptured disc in 1977.  
After the surgery he continued to have pain in his lower back 
and had a repeat surgery in 1978 for diskectomy and fusion.  
He had been doing well until 1991 when he fell and injured 
his back again on ice.  He was treated with pain medication.  
He reported constant lower back pain with intermittent back 
spasms.  

On physical examination, there was some tenderness in the 
lower back present at L4-L5 area.  There was no spasm noted.  
There was no weakness or postural abnormality.  There was no 
fixed deformity.  Musculature of the back was normal.  Motor 
function was intact.  Reflexes were normal and symmetrical 
bilaterally.  Sensory function was intact.  The veteran had 
limited motion of the back with pain.  

The diagnosis was that of degenerative disk disease of the 
lumbosacral spine status post diskectomy and fusion with mild 
functional loss.  

The examiner indicated that the veteran's claims file was 
reviewed, and noted that the service medical records 
indicated that the veteran slipped on ice while he was in 
Iceland.  He was treated two months later, when his back 
began hurting.  X-rays studies in March 1962 were normal.  
Separation examination in March 1964 indicated that the 
veteran's spine was normal.  The examiner also noted that the 
veteran injured his back in 1977 and then again in 1991.  

The examiner opined, after the examination and a  review of 
the veteran's history, that the injury sustained in September 
of 1960 was less likely than not to have resulted in chronic 
residual disability.  The examiner further opined that the 
veteran's current lower back disability was more likely due 
to his injury while he was working in 1977.  The examiner 
concluded that the veteran's current low back disability was 
less likely secondary to back trauma sustained while he was 
in the military service.  

Finally, the examiner indicated that the veteran was 
scheduled for additional x-ray studies.  X-ray studies from 
December 2002 indicated compression at T12, L1; and previous 
lumbar surgery inferiorly noted with degenerative disk 
disease noted diffusely.  

In a May 2003 addendum to the December 2002 VA examination 
report, the examiner opined, once again, that based on the 
medical evidence of record, the veteran's chronic lower back 
problem is more likely than not due to his job related injury 
sustained in 1977, which resulted in a ruptured disk.

The case was remanded to the RO again in August 2003 for 
initial consideration of the evidence obtained pursuant to 
the Board's development.  The RO returned the case to the 
Board after the issuance of a Supplemental Statement of the 
Case in April 2004.  


III.  Legal Criteria and Analysis

Service connection may be established for disability that was 
incurred in or aggravated by active military service.  See 38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).  

When a chronic disease is shown in service so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity 
after discharge is required to support the veteran's claim.  
There must be competent medical evidence unless the evidence 
relates to a condition as to which lay observation is 
competent to identify its existence.  
38 C.F.R. § 3.303(b) (2003).  

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

As for the first of the three elements, the requirement that 
there be current disability, the existence of a low back 
disability since at least 1977 is documented in detail in the 
record.  

As for the second Hickson element, evidence of disability in 
service, the record contains service department medical 
records showing that the veteran fell on the ice during 
service and that he sought treatment for back pain two months 
later.  X-rays of the back were unremarkable and the back was 
reported as normal on examination for separation in March 
1964.  

The area of dispute on appeal relates to the third element, 
involving the question of whether the post service low back 
disability is related to the injury in service.  Since this 
is a medical question, the law is well established that 
medical evidence is required to resolve it.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  The medical evidence to 
resolve this question may consist of evidence showing 
continuity of symptomatology following the injury in service 
or medical opinion that the injury in service and current 
disability are related.  See Savage v. Gober, 10 Vet. App. 
488, 498 (1997).  

The veteran has contended that service connection should be 
granted for a low back disability.  Although the service 
records confirm that the veteran was seen for complaints of 
back pain, on separation from service, the veteran's spine 
was found to be normal.  Moreover, x-ray examinations taken 
after the veteran's fall on the ice in service were not 
remarkable.  While the evidence shows that, after an on-the-
job injury in 1977, the veteran had a lumbar laminectomy, 
diskectomy, and limited fusion, with resultant peridural 
fibroses, and diagnoses of failed back syndrome, mild chronic 
neurogenic process affecting L5 and S1 distribution, and post 
operative nerve root fibrosis and possible fusion breakdown, 
were made, there has been no showing that this low back 
disability is related to service.  The diagnosis in service 
was lumbosacral strain and the veteran's spine was normal on 
separation.  The first medical evidence of record of the 
veteran's current low back disability is from 1992, almost 3 
decades after the veteran's separation from service.  While 
it clearly establishes that the veteran currently has a 
serious back disability, it also shows that his current back 
problems are due to a 1977 on-the-job injury.

Although the veteran has contended that his back injuries in 
service were a contributing factor that led to his later back 
injury, no competent medical evidence has been submitted to 
substantiate this contention.  While there is a physician's 
opinion of record that the veteran's first fall in 1960 
possibly could have triggered off problems with his back 
leading to further injury problems at later falls, this 
opinion was based on history as provided by the veteran and 
is inconclusive.  An examiner can render a current diagnosis 
based upon his examination of the veteran, but his opinion 
regarding the etiology of the underlying condition, without a 
thorough review of the record, can be no better than the 
facts alleged by the veteran.  Swann v. Brown, 5 Vet. App. 
229, 233 (1993).  Furthermore that opinion refers to a 
possibility of such a relationship, it does not indicate that 
such was a reasonable probability, as is required by law.

It is herein noted that the veteran reported receiving 
worker's compensation for his injury in 1977.  Thus, there 
had been a finding that the veteran's disability was causally 
related to a work related injury.  While it has been 
requested that the veteran submit the documentation related 
to his claim for worker's compensation, he has not complied 
with this request.

In short, no competent medical opinion or other medical 
evidence relating the veteran's current low back disability 
to service or any incident of service has been presented.

Moreover, the examiner in December 2002 opined that the 
injury sustained in service was less likely than not to have 
resulted in chronic back disability.  The examiner also 
opined that the veteran's current back disability was more 
likely due to his on-the-job injury in 1977, and less likely 
secondary to back trauma sustained in service.  

The objective medical record does not demonstrate that there 
was continuity of symptomatology between the original in-
service injury in 1960 and 1977, when the veteran had surgery 
subsequent to an on-the-job injury.  Continuity of 
symptomatology such as to establish a medical nexus to 
service is not shown in the medical evidence of record.  

In the absence of medical evidence of continuity, the only 
evidence of chronic back disability beginning in service 
consists of statements and testimony of the veteran and 
persons who have submitted statements on his behalf.  

The Court has held that VA cannot ignore a veteran's 
testimony simply because the veteran is an interested party.  
Personal interest may, however, affect the credibility of the 
evidence.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991); see also Pond v. West, 12 Vet. App. 341, 345 (1999).  
The Board has considered the statements and hearing testimony 
provided by the veteran concerning in-service back injury and 
subsequent back problems.  Against that testimony; however, 
is the negative service and post-service medical records 
which essentially indicate that the veteran's in-service 
injury was acute and transitory and that his current low back 
disability is more likely due to an on-the-job injury in 
1977.  Moreover, even if one accepts for the sake of argument 
that there was continuous symptomatology after service (and 
the Board does not), supporting medical evidence is required.  
See Voerth v. West, 13 Vet. App. 117, 120-1 (1999) (there 
must be medical evidence on file demonstrating a relationship 
between the veteran's current disability and the claimed 
continuous symptomatology, unless such a relationship is one 
as to which a lay person's observation is competent).  Such 
evidence is lacking in this case.  

The medical evidence of record that directly addresses the 
nexus question consists of a December 2002 opinion (and March 
2003 addendum) from a VA examiner.  In his December 2002 and 
March 2003 statements, the VA examiner opined that the 
veteran's current back disability was more likely due to the 
1977 injury, and less likely due to the in-service injury.

The Court has stated that in evaluating the probative value 
of medical evidence, "[t]he probative value of the medical 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches. . ."  Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993).  The Board may not reject medical 
opinions based on its own medical judgment.  Obert v. Brown, 
5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. 
App 171 (1991).  The weight of a medical opinion is 
diminished where that opinion is ambivalent, based on an 
inaccurate factual premise, based on an examination of 
limited scope, or where the basis for the opinion is not 
stated.  See Reonal v. Brown, 5 Vet. App. 548 (1993); Sklar 
v. Brown, 5 Vet. App. 140 (1993); Guerrieri , Id.  

The December 2002 VA opinion and subsequent May 2003 addendum 
is unequivocal in asserting that is NOT at least as likely as 
not that the veteran's current low back disability was 
incurred in service.  The opinion has substantial probative 
value by virtue of the fact that it contains a rationale for 
the conclusion reached and was based on review of the 
veteran's official service department and VA medical records.  
The opinion of the examiner must therefore be given 
considerable probative weight.  

To the extent that the veteran is attempting to establish a 
medical nexus through his own statements, it is now well-
established that as a lay person without medical training, he 
is not competent to comment on medical matters such as the 
etiology of a disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159(a)(1) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  

Here, the veteran has not submitted any medical opinion or 
other medical evidence which supports his claim.  The 
evidence now of record fails to show that the veteran has a 
low back disability that is, at least as likely as not, 
related to his period of military service or any incident 
thereof.  Thus, after a careful review of the record, the 
Board finds that the preponderance of the evidence is against 
entitlement to service connection for a low back disability.  
In reaching this decision the Board has considered the 
doctrine of reasonable doubt.  However, as the evidence 
preponderates against the veteran's claim, the doctrine is 
not for application.  38 U.S.C.A. § 5107(b) (West 2002), 38 
C.F.R. § 4.3 (2003).  


ORDER

Service connection for a low back disability is denied.  



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



